UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4169


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALFREDO LORENZO-MORALES, a/k/a Alfredo Laurenco-Morales,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:12-cr-00270-TDS-1)


Submitted:   September 23, 2013           Decided:   October 24, 2013


Before DUNCAN, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Mireille P.
Clough, Assistant Federal Public Defender, Winston-Salem, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Michael F. Joseph, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alfredo     Lorenzo-Morales          (a       native    and       citizen     of

Mexico) pled guilty, pursuant to a written plea agreement, to

illegally     reentering        the    United        States        subsequent      to      a

conviction for an aggravated felony, in violation of 8 U.S.C.

§ 1326(a),    (b)     (2006).         At   sentencing,        the     district        court

adopted the presentence report in its entirety, applying a 16-

level enhancement, pursuant to U.S. Sentencing Guidelines Manual

(“USSG”)     § 2L1.2(b)(1)(A)(ii),             for    a    prior     violent       felony

conviction.         Lorenzo-Morales’        total     offense        level,      after     a

three-level reduction for acceptance of responsibility, was 21.

With    a   criminal     history       category       of     IV,     Lorenzo-Morales’

advisory Guidelines range was 57 to 71 months’ imprisonment.

After     hearing    defense     counsel’s       arguments         for    “the     lowest

possible sentence the Court would deem fit,” the district court

imposed a 64-month sentence.               Lorenzo-Morales appeals, arguing

that his sentence is unreasonable.

            We review a sentence for reasonableness under an abuse

of discretion standard.          Gall v. United States, 552 U.S. 38, 51

(2007).       This     review    requires        consideration           of    both      the

procedural and substantive reasonableness of a sentence.                                Id.;

see United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).

In determining the procedural reasonableness of a sentence, this

court considers whether the district court properly calculated

                                           2
the    defendant’s     Guidelines        range,     treated      the    Guidelines         as

advisory,      considered    the    18    U.S.C.A.    §    3553(a)      (West       2000    &

Supp. 2013), factors, analyzed any arguments presented by the

parties,       and   sufficiently        explained     the    selected         sentence.

Gall, 552 U.S. at 51.            A sentence imposed within the properly

calculated      Guidelines      range     is    presumed      reasonable        by     this

court.     Rita v. United States, 551 U.S. 338, 347 (2007); United

States v. Mendoza–Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).

               Lorenzo-Morales does not argue that the district court

committed      any   procedural     error.        Rather,     he   argues       that    his

sentence is substantively unreasonable in light of his personal

and good work history, the characteristics and seriousness of

his offense, and that his sentence is greater than necessary to

achieve the goals of § 3553(a).                   However, the record reveals

that     the    district     court       considered       each     of    the        factors

identified by Lorenzo-Morales, but nonetheless concluded that a

within-Guidelines       sentence         was    appropriate.            We   find      that

Lorenzo-Morales         cannot           overcome      the         presumption             of

reasonableness       accorded      his    sentence.        Therefore,          we    affirm

Lorenzo-Morales’       sentence.          We    dispense      with      oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                AFFIRMED

                                            3